Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 1 of 24

1 || Jennifer A. Golinveaux (SBN: 203056)
Winston & Strawn LLP

2 || 101 California Street, 35th Floor

San Francisco, CA 94111

3 || Tel: (415) 591-1000

Fax: (415) 591-1400 ORIGINAL FILED

4 || Email: jgolinveaux@winston.com

5 || Krishnan Padmanabhan (SBN: 254220) MAY 11 2020
Winston & Strawn LLP

6 || 200 Park Avenue SUSAN Y, SOONG
New York, NY 10166 CLERK, U.S. DISTRICT GOURT
Fax: (212) 294-4700

8 || Email: KPadmanabhan@winston.com

9

Counsel for Movant ey
CHARTER COMMUNICATIONS, INC. ok
10

UNITED STATES DISTRICT COURT

I NORTHE T OF CALIFORNIA
12 SAN GYOS Gp ENO Mes 8008 4MIg¢

 

13 CHARTER COMMUNICATIONS, INC. ) Case No. - MISC

)

Movant, )

i ) REDACTED VERSION
15 Vv. ) Charter’s Notice of Motion and Motion to

) Compel Compliance with Subpoena Duces
16 MARKMONITOR, INC. ) Tecum

)
17 Respondent. ) Date: May 11, 2020

) Time: To be set

) Place: To be set
18
19
56 NOTICE is hereby given of the filing of this motion pursuant to Rule 45(d)(2)(B) of the Federal
‘1 Rules of Civil Procedure by Charter Communications, Inc. (“Charter”). This motion seeks to compel
55 Respondent, MarkMonitor, Inc. (““MarkMonitor”), to comply with a third-party subpoena that Charter
og served on it on December 20, 2019, in a copyright infringement litigation currently pending in the
a District of Colorado, styled Warner Records Inc. v. Charter Communications, Inc., Case No. 19-cv-
35 00874-RBJ-MEH (the “Warner litigation”). Pursuant to Fed. R. Civ. P. 45, Charter files its Motion
36 in this District, where MarkMonitor is located.
“4 Pursuant to Local Civil Rule 37-1(a), the undersigned counsel for Charter represents that
” counsel for Charter met and conferred with counsel for MarkMonitor on multiple dates, including

1
NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 

 

 

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 2 of 24

10
11
12
13
14
15
16
17
18
19
20
21
29
23
24
25
26
27
28

most recently on May 1, 2020, with respect to the issues raised in this Motion, but that, as of the date
of filing this Motion, MarkMonitor has not produced documents responsive to Charter’s requests nor
committed to a timeline for doing so.

This Motion seeks an order from the Court directing MarkMonitor to fully comply with
Request for Production (“RFP”) Numbers 6, 9, 11-27, 31, 35-40, 43, 47-48 of the subpoena and
setting a deadline for MarkMonitor to produce all of the documents MarkMonitor has agreed to
produce. As explained in greater detail below, those materials are essential to Charter in its preparation

of its defense in the Warner litigation.

Dated: May 11, 2020 WINSTON & STRAWN LLP

By: /s/Jennifer A. Golinveaux
Jennifer A. Golinveaux (SBN: 203056)
Winston & Strawn LLP
101 California Street, 35th Floor
San Francisco, CA 94111
Tel: (415) 591-1000
Fax: (415) 591-1400
Email: jgolinveaux@winston.com

 

Krishnan Padmanabhan (SBN: 254220)
Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Tel: (212) 294-6700

Fax: (212) 294-4700

Email: KPadmanabhan@winston.com

Counsel for Movant
CHARTER COMMUNICATIONS, INC.

2

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 3 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

TABLE OF CONTENTS

Page
INTRODUCTION o.oo cececcceseeseeeeeeseeececsesecseecseeeseesaescesessesseesessesaeeseesecaessesessesaeecsesaesasaesasaeseesaeeates 1
LEGAL STANDARD woiecececcceseeseesesseneeseseeseseesesaeesesaesecseeseesesseeseesaesecsesseeseeaessessesseasaesaesaeseeeaseeeneey 3
FACTUAL BACKGROUND... cieccccesseseeeeseneenesseesecseseeeeeaesesseseaeseceaceesesaesaeesesaesseescnecaeeaeeaasaseesee 4
THE PLAINTIFFS’ RELIANCE ON THE MARKMONITOR SYSTEM ...... ec eeecceseeeseeteeeeeeeeeeenees 4
ATG LUSIN TT se neseaeneeneen asecsnsesamamerea anarreresen ames ataen ea waeenenomnminr nenepae nm cee ok Cem Ree ae ecme meRER ne eaNRRERNKD 8

I. MarkMonitor Must Produce Technical Information About Its System (RFP Nos. 6,
9. [1=27, 31, 35-40, 3) seacsssexcr ssseavansansnamanacenannnseaneweravieuneeneseanossennnnrvncnvamenennamnmeanrasanenas 8

I. MarkMonitor Must Produce Technical Information Regarding the RIAA Databases
(REP Nogs 12, 13) s cccrssccsssscemnasssissencemmannanmanennmcennmam annem 10
Il. MarkMonitor Must Produce Assessments of Its System (RFP Nos. 35-40) ............. 11

IV. MarkMonitor Must Produce All of the Charter Evidence Packages (RFP Nos. 9, 13).1
V. MarkMonitor Must Produce All Documents Related to the CAS (RFP No. 35-40,

AB) ooeecsceseesceseeecseesesecsecseeseensesecsesceseesesseaecesaeeasassecseceaeeaeaesecsecsecsesecseeasesaesaesaeeaseeees 13
VI. = MarkMonitor Must Produce All Communications with Plaintiffs and the RIAA......14
VI. MarkMonitor Must Produce Document Retention Policies and Privilege Logs (RFP
NOS, 20, 47). .ccceccscescsseseesceseseeceseeeesecseeseeeeeeesesscesaesessecnesseeeaesecsesaesaeeaesaeeeeeesseeaseaeeaseetaeed 15
CONCLUSION... eeeeceeesecneeseeseeseeeseessesenenesscsesesseecseeesessesessesaeseeseeessesassesaesesaesesaeaesasaesaseeeesaeeasee® 16
i

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 4 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

TABLE OF AUTHORITIES
Page(s)

Cases
Am. Broad. Cos., Inc. v. Aereo, Inc.,

No. CV-12-80300-RMW, 2013 WL 1508894 (N.D. Cal. Apr. 10, 2013)... ce ceccseeseceeeseeseeeeees 4
Bakhtiari Corp. v. Register Tapes Unlimited Inc.,

No. 12-cv-5183 LHK (PSG), 2013 WL 2253182 (N.D. Cal. May 22, 2013) .oceecsceseseeseeeeees 16
Beinin v. Ctr. for Study of Popular Culture,

No. 06-cv-02298 JW (RS), 2007 WL 832962 (N.D. Cal. Mar. 16, 2007) oo... cee eeeescesseeeseeeseeees 4
Garrett v. City and Cty. of San Francisco,

S18 F.2d 1515 (9th Cit, LOST): ssscsssanaresnanannsesan asermmeemmnenmmnae mumnnconnavenennincnnenvamend 4
Integrated Global Concepts, Inc. v. j2 Global, Inc.,

2014 WL 232211 (N.D, Cal, Jan. 21, 2074 scsccssnnssmesnnmannenounanrassenmnmroamamnenanenmmd 4
La. Pac. Corp. v. Money Market I Inst’l Inv. Dealer,

Case No. 09-cv—03529-JSW, 2012 WL 5519199 (N.D. Cal. Nov. 14, 2012) woe eeeeeceeeteeeteeees 4
McMorrow, et al. v. Mondelez Int'l, Inc.,

Case No. 17-cv-02327-BAS (JLB), 2019 WL 3852498 (N.D. Cal. Apr. 19, 2019)... 15, 16
Montgomery v. Wal-Mart Stores, Inc. et al.,

12-cv-3057-JLS (DHB), 2015 WL 11233390 (S.D. Cal. Sep. 4, 2015)... eeeeeseseeeeseeeeeeeneees 16
Sharma v. BMW of N. Am. LLC,

No. 13-cv-02274-MMC (KAW), 2016 WL 1019668 (N.D. Cal. Mar. 15, 2016)... eeeeeeees 16
Sony Music Entm’t, et al. v. Cox Commce’ns, Inc., et al.,

Case No. 1:18-cv-00950-LO-JFA.... ec eeccesecceneeeseceessneessaeeesaeeesaeesseeesaeesssaeesesseeesaeeessaeesesaes passim
Soto v. City of Concord,

162 F.R.D. 603 (N.D. Cal. 1995) cc cecccscscssceseesecseceseesecseeeseesecseseeessesaeceaesseseaesseseeseaeeeaeeaaeeaeeneens 3
Surfvivor Media, Inc. v. Survivor Prods.,

A406 F.3d 625 (9th Cir. 2005) wo. ceecesccscssecsecsecsecsseseceeceseceeceeeeaeeaecsecneceaesseesaecaeeeaeesessaeseaseaeeaeaeeas 3
United States v. Warner,

Case No. 1 1-cv—04181-LB, 2012 WL 6087193 (N.D. Cal. Dec. 6, 2012) woe cccesseeeeteeeeees 4
Warner Records Inc. v. Charter Communications, Inc.,

Case No. 19-cv-00874-RBJ-MEH (D. Colo.) .....cccccccsecssecssecseeseeeseesseeeeeeseeseseeeeaeenaeecaeeeeeseaeenseenes 1

ii

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 5 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Other Authorities

Fed. R. Civ. P. 26... eeccescesessceceseeseeseeecsecseeecseesesecsessecsessesaessessessessecsesseessssessssessesessessecsesseseseeseeesaeaes 3,4
Fed. R. Civ. P. 26(D)(1).... cee eeeeceeeeseeseeseeeceeseeeseeeesaeeesacsecsessesseseeseesecsesaesaessesessessssseeseessessesseeaeseeeneenees 3
Fed. R. Civ. P. 26(B)(2)....ceeeeccesceeeseneeseeeceeseeeesessessessesseeecsessaessesaeeseeesessessesscsessassesascsesessessesseseeeseeneees 4
Fed. R. Civ. P. 26(b)(2)(C)(1) .ececeeesssecseesessecsecsecsecsscesecsecseseseecsecessseesessesessessssesssssesesssseseseseeseeeneeeses 4
Fed. R. Civ. P. 26(b)(5)(A) (iI) ..eeeeeeececeeseeeeseeseeeseeseeeeeseeecseeseessessesassessecsecsesseessesaesassaeseseesaesseeseeeesneses 16
Fed. R. Civ. P. 45 oie ccceeccccsccssceseceecsesseesseeseesseceeeeseeeseecnsecsseeesaecsaeeesesesecsaeenseeeesseeesaeceeecseseescssaeseasengas 4
Fed. R. Civ. P. 45(a) w.eceeeeseesesscseeseeeeeeeecseeecseesessesseeeceesecsecseseeseeceessessessessesseeessasaseeessseesseseessesseseeseeenees 3
Fed. R. Civ. P. 45(d)(1).. cc cecesesseeseesecseceeceecneceecseeseenecesecseesseseaesecseeesesaeseaeeaesaesaesneeeaasnesaeeaaeeseseaeeeeeage 4
N.D. Cal. L.R. 37-2 .cececcccssessecscceceeeeeeenecsessecseenesseeeseesecsaessesseecnsessassaessesseceeseeseesssessaseeeesassessesssaseasseesnae 4

iil

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 6 of 24

10
11
12
13
14
15
16
17
18
19
20
21
ys
23
24
25
26
27
28

INTRODUCTION

Charter, an Internet service provider (“ISP”), has been sued for copyright infringement by 66
of the world’s largest record labels and music publishers (collectively, “Plaintiffs”). Warner Records
Inc. v. Charter Communications, Inc., Case No. 19-cv-00874-RBJ-MEH (D. Colo.) (the “Warner
litigation”). Plaintiffs allege that thousands of their works were unlawfully distributed online by
Charter’s Internet service subscribers to third parties using BitTorrent or other peer-to-peer file sharing
programs between 2013 and 2016. They seek to hold Charter vicariously and contributorily liable for
its subscribers’ conduct based on Charter’s provision of Internet services to these subscribers, and seek
statutory damages in excess of $1.6 billion. The sole evidence supporting Plaintiffs’ claims of
copyright infringement by Charter’s subscribers was provided by a third party—MarkMonitor—who
was engaged by the record label Plaintiffs’ trade organization, the Recording Industry Association of
America (“RIAA”), to identify alleged infringers who were sharing copyrighted files on peer-to-peer
networks, and send notices to the ISPs, including Charter, that provided Internet services to those
alleged infringers. MarkMonitor has represented that it has been retained as a litigation consultant in
this case. Given that the data compiled by MarkMonitor is the only evidence underlying Plaintiffs’
claims, Charter served a subpoena seeking access to that data and to documents explaining the
operation of the infringement detection and notice software that compiled it.! In addition, Charter
sought documents evidencing the relationship between MarkMonitor and the RIAA, MarkMonitor
and Plaintiffs, and communications among those respective parties.

MarkMonitor sought, and received, an extension to reply to the subpoena, promised to
substantially comply with the requests during the meet and confer process, and took three months to
collect responsive documents. Rather than perform the promised reasonable search to respond to
Charter’s subpoena, MarkMonitor ultimately produced a scant 15 documents comprising 94 pages,
and insists that it possesses virtually none of the requested material.* The claim is facially untrue, as

it means that MarkMonitor does not possess data that it produced in another related matter, data that

 

! See Declaration of Jennifer A. Golinveaux (“Golinveaux Decl.”), Ex. 2 (Charter’s Subpoena Duces
Tecum on MarkMonitor).
2 The totality of MarkMonitor’s production in response to Charter’s subpoena was a set of 15 contracts
between MarkMonitor and the RIAA, totaling 94 pages.

1

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 7 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

it was contractually obligated to create and preserve in anticipation of potential litigation, data that it

incontestably received as evidenced by third-party documents, and that it lacks any of the basic

documentation that would be generated and maintained by a technology vendor. Indeed, taken

literally, MarkMonitor’s denials that it possesses responsive evidence would mean that it lacks the

very data the Plaintiffs’ interrogatory responses indicate will be used to prove infringement. For

example, MarkMonitor claims it does not possess any of the following:

Basic Technical Documents: MarkMonitor claims it does not have any technical
documents, such as specifications, requirement documents, user guides, or technical
marketing materials that explain how MarkMonitor’s software was designed and operates.
These are the types of documents that are universally maintained in the ordinary course of
business when developing and selling software and software-based services because they
are necessary to a well-designed and reliably operated data services business.

Previously Produced Documents That Are a Matter of Public Record: In a recent
litigation featuring parallel claims of copyright infringement against another ISP (Cox
Communications, Inc.) MarkMonitor produced numerous documents that were identified
in the public record and, in some instances, disclosed in open court. Sony Music Entm’t,
et al. v. Cox Commce’ns, Inc., et al., Case No. 1:18-cv-00950-LO-JFA (“Sony v. Cox”).
Those publicly disclosed materials include numerous documents responsive to Charter’s
subpoena, including a number of the technical documents that MarkMonitor now insists
do not exist. MarkMonitor refused to stipulate that materials produced in Sony v. Cox can
be deemed produced in this case, refused to produce them in this case, and inexplicably
claims that it no longer possesses these publicly disclosed documents.

Documents and Data Compiled and Maintained by MarkMonitor Under Contract
with the RIAA: MarkMonitor was contractually required to create, and preserve, a variety
of reports and databases under a series of written agreements with the RIAA, with the
expectation that this data would be used by the RIAA or its members in the event of
lawsuits such as this one. The RIAA Agreements spell out this information, and third-

party documents confirm some of the data that MarkMonitor compiled. Nonetheless,
2

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 8 of 24

1 MarkMonitor refused to produce any of this material, denied Charter access to these
2 databases, and refused to produce fundamental documentation describing the contents and
3 operation of the databases, claiming that the documentation does not exist, and that the data
4 has been provided to Plaintiffs—who have selectively reproduced certain of those
5 materials. What Charter has received is massively incomplete, and consists of data that is
6 either lacking data known to have been received by MarkMonitor or altered from the
7 version produced by MarkMonitor.

8 The importance of MarkMonitor’s documents are underscored by the Plaintiffs’ own

9 || statements in the Sony v. Cox litigation.? During trial, Plaintiffs explained that their infringement

10 || evidence was rock solid because evidence generated by MarkMonitor’s software was the “gold

11 |] standard in antipiracy work,” and boasted that “[MarkMonitor’s] process is precise and meticulous”

12 || and “essentially infallible.’4 Charter must have an opportunity to see what all of that evidence was,

13 || how it was compiled, and to challenge Plaintiffs’ claim of infallibility. Charter cannot do so without

14 ||complete discovery from MarkMonitor. Given MarkMonitor’s refusal to produce documents,

15 || including documents it either must have or has acknowledged it does have, Charter was left with little

16 || choice but to seek the Court’s assistance through this motion to compel.

17 LEGAL STANDARD

18 Pursuant to the Federal Rules, a party may subpoena a third party, such as MarkMonitor, to

19 || produce documents. See Fed. R. Civ. P. 45(a). Fed. R. Civ. P. 26 allows a party to obtain discovery

20 || concerning any non-privileged matter that is relevant to any party’s claim or defense. Fed. R. Civ. P.

21 || 26(b)(1). “The question of relevancy should be construed liberally and with common sense and

22 || discovery should be allowed unless the information sought has no conceivable bearing on the case.”

23 || Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995). Ultimately, district courts have broad

24 || discretion in determining whether evidence is relevant for discovery purposes. See Surfvivor Media,

25 || Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005); Beinin v. Ctr. for Study of Popular Culture,

26 || No. 06-cv-02298 JW (RS), 2007 WL 832962, at *2 (N.D. Cal. Mar. 16, 2007) (explaining that the

27

28 3 Fifty-two of the 66 Plaintiffs in the Charter case were also Plaintiffs in Sony v. Cox.
4 See Golinveaux Decl., Ex. 15 (Sony v. Cox Litig. Trial Tr. at 40:1-9, 225:3-4, 2944:10-11).
3

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 

 

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 9 of 24

10
vl
12
13
14
15
16
17
18
19
20
21
7
23
24
25
26
27
28

Rule 26 relevancy standard applies equally to third-party subpoenas).

To determine whether a subpoena should be enforced, the Court is guided by both Rule 45,
which protects a subpoenaed party from “undue burden,” and Rule 26, which provides that the Court
must limit discovery if “the discovery sought . . . can be obtained from some other source that is more
convenient, less burdensome, or less expensive” or if “the burden or expense of the proposed discovery
outweighs its likely benefit.” Fed. R. Civ. P. 45(d)(1); Fed. R. Civ. P. 26(b)(2)(C)(i); see Integrated
Global Concepts, Inc. v. j2.Global, Inc., 2014 WL 232211, at *2 (N.D. Cal. Jan. 21, 2014); see also
Am. Broad. Cos., Inc. v. Aereo, Inc., No. CV-12-80300-RMW, 2013 WL 1508894, at *4 (N.D. Cal.
Apr. 10, 2013) (“The burden of showing that a subpoena is unreasonable and oppressive is upon the
party to whom it is directed.”). The subpoenaed party carries the burden of showing that requested
discovery should not be provided, and also has the burden of clarifying, explaining, or supporting its
objections with competent evidence. See La. Pac. Corp. v. Money Market 1 Inst’l Inv. Dealer, Case
No. 09-—cv—03529-JSW, 2012 WL 5519199, at *3 (N.D. Cal. Nov. 14, 2012); United States v. Warner,
Case No. 11-cv—04181-LB, 2012 WL 6087193, at *3 (N.D. Cal. Dec. 6, 2012).

Pursuant to Northern District of California Local Rule 37-2, a party moving to compel
discovery must “detail the basis for the party’s contention that it is entitled to the requested discovery
and must show how the proportionality and other requirements of Fed. R. Civ. P. 26(b)(2) are
satisfied.” See also Fed. R. Civ. P. 26(b)(2) (requiring that when determining the appropriateness of
discovery requests, courts should consider whether the discovery is duplicative or overly burdensome
and whether the burden and expense of discovery outweighs the benefit). The Court has discretion to
determine whether to grant a motion to compel. See Garrett v. City and Cty. of San Francisco, 818
F.2d 1515, 1519 (9th Cir. 1987).

FACTUAL BACKGROUND
THE PLAINTIFFS’ RELIANCE ON THE MARKMONITOR SYSTEM

In December 2011, the Plaintiffs, through their agent, RIAA, entered into a “Master

Agreement” with MarkMonitor, then called DtecNet, to perform copyright infringement detection

services aimed at identifying suspected infringement occurring on the networks of a number of ISPs,

4

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 10 of 24

10
i]
12
13
14

16
17
18
19
20
21
22

24

as

26

28

including Charter. The Master Agreement was implemented through a series of “Statement[s] of
Work” and supplanted one or more earlier agreements believed to date back to at least 2008.7 The

contracts between MarkMonitor and the RIAA explain that MarkMonitor

RIAA contracted with MarkMonitor because it

|

More specifically, the MarkMonitor-RIAA contracts required that MarkMonitor create three

10 as well as

databases: a

i! The Agreements conumitted MarkMonitor to

12 including,

specifically, these databases and evidence packages.!?_ MarkMonitor was also required to

nd to

pon
a

Pursuant to the Master Agreement between the parties, MarkMonitor agreed that, at RIAA’s

expense, it would -16 these “Evidence Cases”

consisted of

 

> See Golinveaux Decl., Ex. 7 (Master Agreement, Bates No. MM000001).
6 See, ¢.g., Golinveaux Decl., Ex. 8 (2011 Statement of Work (“SOW”), Bates No. MM000015); Ex.
10 (2012 SOW, Bates No. MM000023); Ex. 11 (2013 SOW, Bates No. MM000042); Ex. 12 (2014
SOW, Bates No. MM000076); Ex. 13 (2015 SOW, Bates No. MM0000064).
? See Golinveaux Decl., Ex. 7 at MM000004, { 1.3 (Master Agreement).
; See Golinveaux Decl., Ex. 7 (Master Agreement).
Id.
10 See Golinveaux Decl., Ex. 10 at MM000033-34 (2012 SOW), Ex. 11 at MM000043-45, 49-51 (2013
SOW), Ex. 13 at MM000065-66, 71-73 (2015 SOW), Ex. 12 at MM000077-78, 85-87 (2014 SOW).
11 See, e.g., Golinveaux Decl., Ex. 10 at MM000032-34 (2012 SOW).
2 See Golinveaux Decl., Ex. 7 at MM000004, § 2.1 (Master Agreement ).
3 See, e.g., Golinveaux Decl., Ex. 10 at MM000032-34 (2012 SOW).
14 See, e.g., Golinveaux Decl., Ex. 11 at MM000044 (2013 SOW).
15 See id. Ex. 11 at MM000053 (2013 SOW).
16 See id. Ex. 7 at MM000004, Par. 2.2 (Master Agreement).
5

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 11 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
23
26
27
28

 

 

[RR arte 7 MarkMonitor authorized the use of any “report” that it generated
pursuant to the Master Agree cn ear aaa SH PRR AS ONE
Se ee (namely, the RIAA or its members, including most of these
Plaintiffs),'® as well as waiving the confidentiality of MarkMonitor information to the extent
RE TE LE)
In January 2015, RIAA and MarkMonitor entered into a Statement of Work pursuant to their
Master Agrsement, desing
[SARS ie BER a TR NA AT RCE |
Se eR cs Re ee ee ee ee OEP S|
aes eae ener ra eens eee eee
[Sioa eae me tabgee neat In connection with this work, as contemplated by the Master
Agreement, MarkMonitor committed to (eee ee are OS See
eS EN TSE EES «1.

RIAA’s expense.?!

While MarkMonitor has declined to produce any documents regarding its software, publicly
available testimony, provided in open court during the Sony v. Cox trial, provides an insight into the
complexity of the system.” At the Sony v. Cox trial, unsealed testimony from a MarkMonitor
representative and Plaintiffs’ expert explained that the MarkMonitor system is comprised of three
modules: a Verification Module, which “creates a database of known infringing files”; a Detection
Module, which “identifies peers [i.e., subscribers] downloading or distributing known infringing

files”; and a Notice Module, which “sends email to [an] ISP reporting specific instances of

 

'7 See id. at MM000002, Par. C.
'8 Td, at MM000010, Par. 8.8.
19 See Golinveaux Decl., Ex. 7 at MM000012, Par. 11.1 (Master Agreement).
20 See id., Ex. 8 at MM000015 (2011 SOW).
21 Td. at MM000016.
22 Similar descriptions of the MarkMonitor processes utilized by RIAA have been publicly disclosed
in, inter alia, Congressional and other legislative hearings. See, e.g., Golinveaux Decl., Ex. 21 (Jill
Lesser, Tr. of Mar. 8, 2013 educational briefing entitled “Combating Piracy Online: The Copyright
Alert System, a Voluntary Approach”).

6

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 12 of 24

10
11
12
13
14
15
16
17
18
19
20
21
on
2
24
25
26
27
28

infringement.”?3 The Verification Module is comprised of software that scans the Internet to identify
potentially infringing files that are being shared in peer-to-peer networks.24 The MarkMonitor
software downloads the suspected files and verifies that they represent copies of copyrighted works
by interacting with the software and databases maintained by a third party, Audible Magic, to confirm
what is in the downloaded file. Verification that suspected files are in fact infringing is achieved by
utilizing a process known as digital fingerprinting.?> In implementing the Infringement Module (also
referred to as the Collection Module), the MarkMonitor software masquerades as a participant in the
file-sharing network, and connects to the computers that are suspected of unlawfully sharing files
(referred to as “peers”; in this case, Charter’s subscribers). MarkMonitor downloads from those peers
a variety of information for the purpose of proving that the peer is sharing the file in question.2° That
information is compiled into the “evidence packages” referred to above.*’ The Notification Module
performs a variety of checks on each evidence package, and, if appropriate, uses the content of the
evidence package to generate a notice of infringement which is then sent to the ISP that provides

Internet access to the infringing peer.78

 

23 See Golinveaux Decl., Ex. 16 (Sony v. Cox, Frederiksen-Cross Trial Demonstrative, Slide 14); see

also Decl. Ex. 17 (Sony v. Cox, Frederiksen-Cross Trial Testimony at 461 :9-463:14).

24 See Golinveaux Decl., Ex. 16 (Sony v. Cox, Frederiksen-Cross Trial Demonstrative, Slide 15); see

also Golinveaux Decl. Ex. 17 (Sony v. Cox, Frederiksen-Cross Trial Testimony at 461:9-462:1).

25 See Golinveaux Decl., Ex. 16 (Sony v. Cox, Frederiksen-Cross Trial Demonstrative, Slides 15-17);

see also Golinveaux Decl. Ex. 17 (Sony v. Cox, Frederiksen-Cross Trial Testimony at 462:15-467:14).

26 See Golinveaux Decl., Ex. 16 (Sony v. Cox, Frederiksen-Cross Trial Demonstrative, Slide 18); see

also Golinveaux Decl. Ex. 17 (Sony v. Cox, Frederiksen-Cross Trial Testimony at 467:17-469:17).

27 See Golinveaux Decl., Ex. 16 (Sony v. Cox, Frederiksen-Cross Trial Demonstrative, Slide 19); see

also Golinveaux Decl. Ex. 17 (Sony v. Cox, Frederiksen-Cross Trial Testimony at 473:7-474:14).

28 See Golinveaux Decl., Ex. 16 (Sony v. Cox, Frederiksen-Cross Trial Demonstrative, Slides 20-21);

see also Golinveaux Decl. Ex. 17 (Sony v. Cox, Frederiksen-Cross Trial Testimony at 476:6-479:1).
7

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 13 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ARGUMENT
I. MarkMonitor Must Produce Technical Information About Its System (RFP Nos. 6, 9,

11-27, 31, 35-40, 43)

As discussed above, MarkMonitor’s technology generated the sole evidence of the alleged
infringement for which Plaintiffs seek to hold Charter vicariously or contributorily liable. In
particular, when the MarkMonitor technology detected suspected infringement on the Internet, it
downloaded copies of the suspect files for “fingerprinting” and verification by Audible Magic,
generated an “evidence package” by contacting the peer suspected of sharing the file, and generated
notices of the infringement that it sent to Charter. Plaintiffs now rely on those “verified” downloads
and “evidence packages” to prove infringement, and on the notices to prove that Charter was
secondarily liable for the infringement. But what files were downloaded? And which files were
actually verified—or not verified—by Audible Magic? When Audible Magic verified a file, how did
it do that? What information about the verified file did MarkMonitor receive from Audible Magic?
Did it keep everything? Once a file was “verified” as containing a copyrighted work, how did
MarkMonitor generate the “evidence packages” showing that a peer was sharing that work? What is
in the evidence packages that MarkMonitor generated in support of the notices sent to Charter? And,
with respect to those notices, how did the MarkMonitor system assure that only notices that met all of
the relevant criteria were sent?

In order to answer many of these questions, Charter will review MarkMonitor’s source code,’
but it has also requested the documents necessary to make that review possible; namely, documents
pertaining to what is contained in the source code; namely, the operation, features, and functionality
of the MarkMonitor system and the manner in which it supposedly detected infringement and sent
copyright infringement notices (RFP Nos. 6, 7, 9, 13, 24-27, 32), including details of how
MarkMonitor performed the process of verification (RFP Nos. 10, 14), such as by downloading and
fingerprinting copies of the allegedly infringing file. The fingerprinting portion of this verification

process relied on software and services provided by another software vendor, Audible Magic, and

 

2° The parties are still negotiating the terms of this source code review, but are not currently at issue
as to that process.

8

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 14 of 24

10
11
12
13
14
15
16
17
18
19
20
21
25
23
24
25
26
27
28

Charter has accordingly requested documents explaining the services that Audible Magic offered and
that MarkMonitor enlisted Audible Magic to provide (RFP Nos. 3, 15,21), as well as the details of the
interaction between MarkMonitor’s and Audible Magic’s software, including the exchange of digital
“fingerprint” information, related metadata, and “transaction logs” of the data received from Audible
Magic reporting the results of the verification checks requested by MarkMonitor. (RFP Nos. 12, 16,
17, 18, 19, 22, 25, 43.)39 Charter has also requested copies of the allegedly infringing files that
MarkMonitor downloaded from the Internet for verification by Audible Magic, the databases that
MarkMonitor created for RIAA, and the evidence packages that it compiled, so Charter can analyze
for itself whether the evidence of infringement is what MarkMonitor and Plaintiffs represent it to be.
(RFP Nos. 12, 13, 14, 16, 19, 25.)!

Incredibly, MarkMonitor claims that it does not possess a single document responsive to these
requests.>2_ This claim lacks credibility, for at least the reason that MarkMonitor was contractually
obligated by the RIAA to “maintain” exactly this data,*? and to be able to provide detailed descriptions
of its processes, and documentation to verify and prove the integrity of any evidence it gathers.*4
“Maintaining” data is the opposite of not possessing it. And MarkMonitor could not reasonably honor
its promise to demonstrate the integrity of its infringement detection, file verification, and evidence
packages, without actually keeping the data in question and without documentation demonstrating
how that data was collected.

In addition, Charter’s requests seek basic documents that would be maintained by any
technology company because these documents are required in order to develop, use, and offer services
of the sort provided by MarkMonitor.*° For example, a company that develops software or provides
database services would need to have internal documentation that details the features the software and

the database are supposed to provide (e.g., technical specifications) and tracks the implementation of

 

30 See Golinveaux Decl., Ex. 2 (Charter’s Subpoena Duces Tecum on MarkMonitor).
31 Td.
32 See Golinveaux Decl., Ex. 5 (MarkMonitor’s Am. Resps. and Objs.).
33 See, e.g., Golinveaux Decl., Ex. 10 at MM000032-34 (2012 SOW).
34 Td. Ex. 7 at MM000004 (Master Agreement); Ex. 11 at MM000044, 59, 66 (2013 SOW).
35 See Declaration of Dr. Sandeep Chatterjee (““Chatterjee Decl.”), § 22, 23.
9

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 15 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

those features (e.g., change requests, version control logs).3° Similarly, a company selling such
services would need to generate and maintain documentation to train its personnel and to help
salespeople explain the service to prospective customers, as well as documentation to inform potential
customers regarding the features and operation of the service, and to inform existing customers of
updates in the platform.*”7 And technology companies have extensive quality assurance operations,
which, among other things, perform audits, both internal and external, including pre-deployment
testing and post-deployment testing, to ensure the reliability and quality of their software.*®
Remarkably, MarkMonitor contends that it ran a software business for over a decade without
maintaining any of this necessary and standard documentation.*?
I. MarkMonitor Must Produce Technical Information Regarding the RIAA Databases

(RFP Nos. 11-13)

Likewise, though MarkMonitor was contractually obligated to create and maintain a ae
[eaten Sk Ne aS Pg ieetas ager | for the RIAA, MarkMonitor has neither
produced copies oT bee | nor granted access to them, as sought by RFP Nos. 11—13.4°
Rather, MarkMonitor has directed Charter to two spreadsheets produced by Plaintiffs.4! But
MarkMonitor, as the recipient of this subpoena and the custodian of this data, is obligated to respond
to Charter’s requests, not Plaintiffs. And, as Charter has explained to MarkMonitor, the spreadsheets
as produced by Plaintiffs are missing at least some of the data that was provided to MarkMonitor by
Audible Magic regarding the downloaded files.”

Moreover, beyond failing to provide access to the databases in question, MarkMonitor has
once again provided no documentation concerning the structure and operation of those databases.

Among the missing documentation, for example, are database schema that would at least show what

 

36 See Chatterjee Decl., J 19.

37 See Chatterjee Decl., J 22.

38 See Chatterjee Decl., | 23.

39 See Golinveaux Decl., Ex. 5 (MarkMonitor’s Am. Resps. and Objs.); Ex. 3 (Feb. 25, 2020 Email

from MarkMonitor to Charter, “Specifically, I have requested, as we discussed, a more definitive

statement as to those requests for production of documents which we believe do not exist and/or are

not within our client’s possession, custody, or control . . .”).

40 See Golinveaux Decl., Ex. 2 (Charter’s Subpoena Duces Tecum on MarkMonitor).

41 See Golinveaux Decl., Ex. 3 (Feb. 25, 2020 email from MarkMonitor to Charter).

42 See Golinveaux Decl., Ex. 6 at 5-6 (Apr. 6, 2020 letter from Charter to MarkMonitor identifying 10

types of data provided by Audible Magic, but missing from the spreadsheets produced by Plaintiffs).
10

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 16 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

data was maintained in the databases.? Likewise, specifications for the databases, manuals describing
their operation (such as descriptions of the reports that they can generate), and related documents are
absent from MarkMonitor’s production. Such documentation was specifically requested by RFP Nos.
11-13 and it is necessary to allow Charter to assess the significance of the data produced, and to
definitively determine whether the produced spreadsheets contain all of the relevant data in
MarkMonitor’s possession.

II. MarkMonitor Must Produce Assessments of Its System (RFP Nos. 35-40)

Because Plaintiffs rely on MarkMonitor’s detection and infringement notices as their sole
evidence of copyright infringement, Charter also sought any assessments of the technical strengths
and weaknesses of MarkMonitor’s technology and all documents related to any such assessments.*>
Notably, several such assessments were reported in the press in relation to the RIAA’s use of
MarkMonitor for the Copyright Alert System (“the CAS”) project. The CAS was an inter-industry
agreement entered into by major ISPs in the U.S. as well as content owners, including many of the
Plaintiffs. In fact, with regard to the CAS, the RIAA teamed with several large ISPs (Comcast,
Verizon, AT&T, and others), and relied on MarkMonitor to provide copyright infringement detection
and notice generation in the same manner as for Charter.*°

Charter has requested these analyses of MarkMonitor’s infringement and notice generation
techniques (RFP Nos. 35-40), since they provide a direct check to Plaintiffs’ claim that
MarkMonitor’s techniques are “precise and meticulous” and that MarkMonitor-generated evidence is
the “gold standard in antipiracy work.’”47 While two of these analyses are part of the public trial record
in the Sony v. Cox case, and, thus, available to Charter, copies in the possession of MarkMonitor

(including, for example, any annotations) have not been produced, nor has any of the surrounding

 

43 See Chatterjee Decl., J 21.
44 See Golinveaux Decl., Ex. 2 (Charter’s Subpoena Duces Tecum on MarkMonitor).
45 Td., Regs. 11, 12, 13.
46 See Golinveaux Decl. Ex. 19 (CCI Recommits to Independent Evaluation of Content Methodology)
(explaining that the Center for Copyright Information (“CCI”) hired independent technology
consultants to analyze the system run by MarkMonitor to “ensure that alerts are accurate and sent to
the right person”); see also Golinveaux Decl., Ex. 20 (Phase One and Beyond) at 6 (explaining that
“all the member content owners use the same vendor to generate notices, a company called
MarkMonitor”) and n.19 (explaining that Stroz Friedberg and Harbor Labs were hired to “review the
notice generation methodology employed by the content owners,” i.e., the MarkMonitor system).
47 See Golinveaux Decl., Ex. 15 (Sony Trial Tr. at 40:1-9, 2944:10-11).

11

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 17 of 24

 

correspondence, let alone any documents or other materials that MarkMonitor made available to the
third parties that performed these analyses. Similarly, none of MarkMonitor’s own internal audits,
which would be expected to ensure the reliability of a software product, have been produced.*

IV. MarkMonitor Must Produce All of the Charter Evidence Packages (RFP Nas. 9, 13)

As discussed above, when MarkMonitor detected a verified mstance of infrmgement it was
supposed to create and maintain an “evidence package” to provide a record of the alleged
infringement.*? MarkMonitor intends to rely on these “evidence packages” at trial, as it did in the
recent Sony v. Cox litigation.°° Charter requested all of the “evidence packages” created by
MarkMonitor for RIAA and information sufficient to understand what the “evidence packages”
purport to represent.*! MarkMonitor has not produced them. In response to these requests,
MarkMonitor again directed Charter to documents produced by Plaintiffs, but the documents produced
by Plaintiffs do not satisfy Charter’s request.*?

Each infringement notice is supposed to be accompanied by an evidence package. While
Plaintiffs claim that over 660,000 infringement notices were generated by MarkMonitor and sent to
Charter, only 357,000 evidence packages have been produced. Where are the remaining 300,000
“evidence packages”?

Charter also requested any reports or other communications from MarkMonitor to the RIAA

regarding detected infringement.** Since MarkMonitor was contractually obligated vo SBS ABRa

 

io pe C hatter} rjee Decl., € 23
<TD) 1 Ex. _

   
   
   

Ex. 13 at MM000072, 74 (0015 SOW).

° See, €.2., Golinveaux Decl., Ex. 15 (Sony v. Cox Litig. Tr. at 2944:21-24, “Mr. Babun went through
numerous data packages of evidence, and ultimately, as you saw, all of that data came together to
demonstrate why MarkMonitor’s evidence collection process worked.”).

+! See Golinveaux Decl., Ex. 2 (Charter’s Subpoena Duces Tecum on Sle Monitor, Bee 3 9 and 13).
» See Golinveaux Decl., Ex. 4 (Mar. 5, 2020 email correspondence from Marko 1 er)

53 See Golinveanx Decl Ex 10 at M 33 (2

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 18 of 24

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

I Mi \ontors scpular reports shoul

corroborate the alleged infringement detailed in the “evidence packages,” but MarkMonitor has also
failed to produce any of the reports that it provided to the RIAA.
V. MarkMonitor Must Produce All Documents Related to the CAS (RFP No. 35-40, 48)

As discussed above, Plaintiffs used MarkMonitor’s technology to perform infringement
detection and send notices to alleged infringers on Charter’s network, as well as alleged infringers on
the networks of the ISPs that participated in the CAS. Indeed, the same Master Agreement and
Statements of Work governed and defined the services provided by MarkMonitor pursuant to both the
CAS and the Charter investigation and notice operations.*© Based on the allegations in Plaintiffs’
complaint and their interrogatory responses, it is clear that Plaintiffs intend to argue that the
MarkMonitor infringement notices were intended to prove infringement to Charter and invoke action
on Charter’s part.>’ In addition, Plaintiffs contend that Charter is liable for its “failure to take
reasonable measures to terminate repeat infringers” in response to the MarkMonitor notices.*8

Ironically, the public record discloses that Plaintiffs’ own use of MarkMonitor’s notices during
the CAS program directly contradicts Plaintiffs’ present litigation positions. For example, Jill Lesser,
the president of the industry organization that pursued the CAS, explained during hearings on Capitol
Hill that the one of the two primary goals of the CAS was “to educate consumers about the importance
of copyright protection,” and that it was specifically not intended to call the ISPs to action.°? Indeed,

the industry made clear that even when an ISP received MarkMonitor infringement notices relating to

 

»5 See Golinveaux Decl., Ex. 11 at MM000053 (2013 SOW); Ex. 13 MM000073 (2015 SOW); Ex. 12
at MM000077, 87 (2014 SOW).
> See Golinveaux Decl., Ex. 7 (Master Agreement, MM000001); Ex. 8 at MM000016 (2011 SOW);
Ex. 10 at MM000030 (2012 SOW); Ex. 11 at MM000048 (2013 SOW); Ex. 12 at MM000082 (2014
SOW); Ex. 13 (2015 SOW).
>7 See Golinveaux Decl., Ex. 1 (Warner Litig. First Am. Compl. § 2, “Those notices advised Charter
of its subscribers’ blatant and systematic use of Charter’s Internet service to illegally download, copy,
and distribute Plaintiffs’ copyrighted music through BitTorrent and other online file-sharing services.
Rather than working with Plaintiffs to curb this massive infringement, Charter did nothing, choosing
to prioritize its own profits over its legal obligations.” (emphasis added)).
°8 Td. at {10 (“Much of the misconduct alleged in this Complaint arises directly from Charter’s forum-
directed activities—specifically ... Charter’s receipt of and failure to act in response to Plaintiffs’
notices of infringement; and Charter’s failure to take reasonable measures to terminate repeat
infringers.”).
°° See Golinveaux Decl., Ex. 21 (Jill Lesser, Tr. of Mar. 8, 2013 educational briefing entitled
“Combating Piracy Online: The Copyright Alert System, a Voluntary Approach”).

13

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document1 Filed 05/11/20 USDC Colorado Page 19 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

a subscriber, the industry did “not in any circumstance require an ISP to terminate a subscriber’s
account.” Charter is entitled to documents and communications regarding the CAS because they are
at least relevant to direct challenges that Charter is allowed to make to Plaintiffs’ current claims
regarding the purpose and appropriate action related to MarkMonitor’s infringement notices.

In addition, testimony provided in open court during the Sony v. Cox trial establishes that the
infringement investigations pursued by MarkMonitor on behalf of the RIAA had several fundamental
differences from the investigations pursued here; in particular, the CAS investigations were more
thorough (and more expensive) than the investigations done in this case. The nature of those
differences, the reasons for them, and their impact on the accuracy of the MarkMonitor findings here
(as opposed to the CAS findings) are all fair game in this case.

VI. MarkMonitor Must Produce All Communications with Plaintiffs and the RIAA

MarkMonitor has acknowledged that it (or its counsel) have had communications with
Plaintiffs (or Plaintiffs’ counsel) related to documents responsive to Charter’s document requests.®! If
nothing else, the fact that MarkMonitor has relied on Plaintiffs’ (facially incomplete) production of
MarkMonitor documents and data as a substitute for MarkMonitor’s own production of these materials
evidences communication and coordination between the two. Likewise, the fact that MarkMonitor
and the RIAA had a relationship that extended back to at least 2008, was memorialized in a series of
detailed agreements, and entailed weekly reporting confirms that there had to have been
communications between them, both at the time of the alleged infringement and continuing through
the present. MarkMonitor has withheld these communications on the basis that MarkMonitor serves

as a litigation consultant to Plaintiffs, and that its communications with Plaintiffs (or Plaintiffs’

 

60 Td.
61 See, e.g., Golinveaux Decl., Ex. 5 (MarkMonitor Am. Resps. and Objs. to Req. Nos. 9, 13, 24-27,
and 51 (“[MarkMonitor] has determined responsive information to this request may be contained in
information previously provided to Plaintiffs . . .”)) (emphasis added).

14

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 20 of 24

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

counsel) are subject to some privilege or immunity.® As a preliminary matter, it is unclear whether
this privilege is being asserted from the inception of the MarkMonitor—RIAA relationship, from the
time of the Master Agreement, or from some more recent date in connection with this lawsuit;
depending on the answer to those questions, any privilege would only apply to a subset of the parties’
communications. In any event, the assertion of privilege is problematic. MarkMonitor bears the
burden of proving any privilege or immunity, and the withheld documents must be placed on a
privilege log so that Charter can challenge those privilege assertions. See McMorrow, et al. v.
Mondelez Int’l, Inc., Case No. 17-cv-02327-BAS (JLB), 2019 WL 3852498, at *4 (N.D. Cal. Apr. 19,
2019). MarkMonitor has declined to provide any such privilege log. Similarly, MarkMonitor should
produce the agreement evidencing its relationship as a litigation consultant, as the details of any such
agreement are fundamental to the assertion of privilege.

MarkMonitor’s communications with the RIAA are certainly relevant for numerous reasons,
not least of which is that MarkMonitor was performing infringement detection, and sending notices,
at the RIAA’s direction and it wuts [ea go age he eraee ae All of the communications
relating to this work, and the reports it entailed, are discoverable. Moreover, the MarkMonitor-RIAA
contracts indicate that there were various options available, related to the level of accuracy in
MarkMonitor’s infringement detection. What level of accuracy was MarkMonitor directed to employ,
and why? What was MarkMonitor told regarding the purpose of sending infringement notices, and
the supposed efficacy of those notices? What did MarkMonitor tell the RIAA on these issues? These
are all critical issues in the litigation, and MarkMonitor has provided no explanation why documents
bearing on them would be protected from production, nor has MarkMonitor provided a privilege log
as required when withholding documents on the basis of privilege or work product immunity. Jd.
VII. MarkMonitor Must Produce Document Retention Policies and Privilege Logs (RFP Nos.

20, 47)

As discussed above, MarkMonitor has said that it does not possess documents responsive to

 

62 See Golinveaux Decl., Ex. 4 (Mar. 5, 2020 email correspondence from MarkMonitor to Charter,
‘“MarkMonitor also serves, as it did in the Sony case, as a litigation consultant to the plaintiffs and
therefore is not going to produce communications with plaintiffs or their counsel which is protected
from disclosure under the attorney work product doctrine, attorney-client privilege, is otherwise
privileged or is beyond the scope of the subpoena requests.”’).

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 21 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

many of Charter’s most basic requests. Why? Were the missing documents destroyed or lost, either
during the ordinary course of business or otherwise? Courts have consistently found that document
retention polices are discoverable, especially in circumstances where the producing party contends
that they no longer possess responsive documents. See, e.g., Sharma v. BMW of N. Am. LLC, No. 13-
cv-02274-MMC (KAW), 2016 WL 1019668, at *4 (N.D. Cal. Mar. 15, 2016) (finding the information
relevant as the “document retention policies may help Plaintiffs determine the universe of responsive
documents and evaluate any gaps in document production”); Montgomery v. Wal-Mart Stores, Inc. et
al., 12-cv-3057-JLS (DHB), 2015 WL 11233390, at *3 (S.D. Cal. Sep. 4, 2015); Bakhtiari Corp. v.
Register Tapes Unlimited Inc., No. 12-cv-5183 LHK (PSG), 2013 WL 2253182, at *3 (N.D. Cal. May
22, 2013).

Similarly, to the extent that MarkMonitor has withheld documents on the basis of privilege,
Charter is entitled to a privilege log so that it may challenge MarkMonitor’s privilege assertions. Fed.
R. Civ. P. 26(b)(5)(A)(ii). See supra McMorrow at *4.

CONCLUSION

Based on the foregoing, Charter respectfully requests that the Court grant its motion to compel

and order MarkMonitor to: (1) comply fully with RFP Nos. 6, 9, 11-27, 31, 35-40, 43, 47, 48 of the

Subpoena no later than June 5, 2020.

Dated: May 11, 2020 WINSTON & STRAWN LLP

By:  /s/Jennifer A. Golinveaux
Jennifer A. Golinveaux (SBN: 203056)
Winston & Strawn LLP
101 California Street, 35th Floor
San Francisco, CA 94111
Tel: (415) 591-1000
Fax: (415) 591-1400
Email: jgolinveaux@winston.com

Krishnan Padmanabhan (SBN: 254220)
Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Tel: (212) 294-6700

Fax: (212) 294-4700

Email: KPadmanabhan@winston.com

16

 

 

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 22 of 24

1 Counsel for Movant
CHARTER COMMUNICATIONS, INC.

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
17

 

NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 

 

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 23 of 24

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

CHARTER COMMUNICATIONS, INC., )

) Case No. - MISC
Movant, )
)

V. ) [Proposed] Order

)
MARKMONITOR, INC. )
)
Respondent. )
)

 

THIS MATTER having come before the Court on the Motion to Compel Compliance
with Subpoena Duces Tecum filed by Charter Communications, Inc., and good cause having been
shown, it is hereby

ORDERED that the Motion is GRANTED; and it is further

ORDERED that the Respondent, MarkMonitor, Inc.,

IT IS SO ORDERED.

Dated:

 

 

JUDGE OF THE DISTRICT COURT

 
Case 1:20-mc-00119-RBJ Document 1 Filed 05/11/20 USDC Colorado Page 24 of 24

1 CERTIFICATE OF SERVICE

2 I hereby certify that I have made service of the foregoing NOTICE OF MOTION AND
3 |} MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM AND PROPOSED
4 ||ORDER by U.S. Mail and email on May 11, 2020, addressed to:

Andrew D. Castricone
é acastricone@grsm.com
GORDON & REES
7 275 Battery Street, Suite 2000
San Francisco, CA
8 Counsel for Respondent MarkMonitor, Inc.

Jeffrey M Gould

10 jeff@oandzlaw.com

OPPENHEIM + ZEBRAK, LLP

11 4530 Wisconsin Avenue, NW, 5th Floor
Washington, DC 20016

12 Counsel for Plaintiffs in the Warner litigation

13

/s/ Krishnan Padmanabhan
Krishnan Padmanabhan

 

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 
